UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 03-1934



THOMAS E. TILLEY, IRIS M. TILLEY,

                                            Plaintiffs - Appellants,

          versus


UNITED STATES OF AMERICA,

                                               Defendant - Appellee.



Appeal from the United States District Court for the Middle
District of North Carolina, at Durham.    Wallace W. Dixon,
Magistrate Judge. (CA-02-629-1)


Submitted:   December 18, 2003            Decided:   January 15, 2004


Before LUTTIG, SHEDD, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Thomas E. Tilley, Iris M. Tilley, Appellants Pro Se.       Charles
Bricken, Karen Grace Gregory, UNITED STATES DEPARTMENT OF JUSTICE,
Washington, D.C., for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

            Thomas E. Tilley and Iris M. Tilley appeal from the

magistrate judge’s order* granting summary judgment in favor of the

government in the Tilleys’ action seeking a refund of income taxes

paid for 1991, 1992, 1994, and 1995.        On appeal, the Tilleys assert

two issues—both concern only Thomas Tilley’s tax liability for 1994

and 1995.     We have reviewed the record and find no reversible

error.   Accordingly, we affirm for the reasons stated by the

magistrate judge.     See Tilley v. United States, No. CA-02-629-1

(M.D.N.C. July 11, 2003).     We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials   before   the   court   and     argument   would   not   aid   the

decisional process.



                                                                    AFFIRMED




     *
      The parties consented to the magistrate judge’s jurisdiction
under 28 U.S.C. § 636(c) (2000).

                                   - 2 -